Opinion or the Court by
Judge Peters:
This action was instituted by appellees in the court below to compel appellant to accept United States Treasury notes in satisfaction of two promissory notes, dated the 10th of September, 1859, for $2,500 each, payable in dollars, on the 1st of January, 1861 and 1862, respectively.
The chancellor adjudged, and required appellant to accept said treasury notes in payment and discharge of appellee’s undertaking in their notes aforesaid to pay him in money, and a reversal of that judgment is now sought.
A majority of this court, in Griswold v. H. P. Hepburn, 2 Duv., decided that a creditor holding the obligation of debtor to pay dollars cannot be legally compelled to take United States Treasury notes in payment of his debt. To the principles settled *8in that ease a majority of the court still adheres, Judge Williams dissenting. Wherefore, the judgment is reversed, and the cause is remanded, with directions that appellant have his lien on the real estate for a part of the price of which the notes in this suit mentioned were executed to secure their payment, and for further proceedings consistent with this opinion.

Harrison & Bennett, for appellant.


J. A. Beattie, for appellee.